IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-10774
                          Conference Calendar



PATRICK EUGENE SANDERS,
also known as Patrick Evene Sanders,

                                           Plaintiff-Appellant,

versus

OFFICER MYERS, Fort Worth Police Department,

                                           Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:01-CV-325-A
                      --------------------
                        October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Patrick Eugene Sanders, Texas state prisoner # 204595,

appeals from the district court’s order denying his motion for

appointment of counsel.

     A trial court is not required to appoint counsel for an

indigent plaintiff asserting a claim under 42 U.S.C. § 1983

unless there are exceptional circumstances.     Ulmer v. Chancellor,

691 F.2d 209, 212 (5th Cir. 1982).    Because Sanders’ case is not

particularly complex and because he has demonstrated his ability


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-10774
                               -2-

to present his claims, the district court did not abuse its

discretion in denying his motion to appoint counsel.   See id. at

213.

       AFFIRMED.